DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

3.	Claims 1-3 and 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 10,997,919 B2.
17/239969 (Instant application),
Claims # 1-3 and 5-20
U.S. Patent No. 10,997,919 B2,
 Claims # 1-3 and 5-20 
 1. A display device comprising: a display unit disposed over a substrate and including a first display area and a second display area, each of the first display area and second display area including a plurality of pixel arrays and the second display area further including a rounded corner portion; a first line extending in a first direction in a non-display area on one side of the display unit; a plurality of first wires which connects to a plurality of pixels, the plurality of first wires being arranged in the first display area in the first direction and extending in a second direction which intersects with the first direction, extending to an area between the first display area and the first line, and 






2. The display device of claim 1, wherein the plurality of first wires and the plurality of second wires are electrically connected to a plurality of connection lines extending in the first direction.


3. The display device of claim 2, wherein the plurality of connection lines intersects with the plurality of first wires and the plurality of second wires to constitute a mesh shape.

5. The display device of claim 1, further comprising: a switching unit including a plurality of demultiplexers which is arranged in the non- display area, demuxes a data signal and supplies the demuxed data signal to a plurality of data lines; and a second line arranged in parallel to the first line with the switching unit therebetween and connected to a terminal unit at an edge of the substrate, wherein the display unit includes a plurality of scan lines and the plurality of data lines respectively connected to the plurality of pixels.

















6. The display device of claim 5, wherein the switching unit includes: a first switching unit which demuxes a data signal supplied to the first display area; and a second switching unit which demuxes a data signal supplied to the second display area, wherein a plurality of first demultiplexers included in the first switching unit is arranged at a first pitch, and a plurality of second demultiplexers included in the second switching unit is arranged at a second pitch less than the first pitch.

7. The display device of claim 6, wherein the first line and the second line are electrically connected to each other through a plurality of connection lines 

8. The display device of claim 1, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise.


9. The display device of claim 1, wherein the display unit has one of a polygonal shape, a circular shape, and an elliptical shape.

10. The display device of claim 1, further comprising a substrate over which the display unit is disposed, the substrate including curved edges.

11. The display device of claim 1, wherein a length of the plurality of second wires extending in the second direction is less than a length of the plurality of first wires.






13. The display device of claim 12, wherein the corner portion has a rounded shape.

14. The display device of claim 12, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise.

15. The display device of claim 12, wherein the switching unit further includes: a first switching unit which demuxes the first signal supplied to the plurality of first pixels; and a second switching unit which demuxes the first signal supplied to the plurality of second pixels, wherein a plurality of demultiplexers included in the first switching unit is arranged at a first pitch, and a plurality of demultiplexers included in the second switching 

16. The display device of claim 12, wherein a driving voltage supplied to the plurality of lines is supplied along a mesh path.

17. The display device of claim 12, further comprising a plurality of connection lines extending in the first direction, the plurality of connection lines being connected to the first line and the second line by contacting the first line and the second line.


18. The display device of claim 17, wherein an insulating layer is arranged between the plurality of connection lines and the first line and the second line, and the plurality of connection lines is electrically connected to the first line and the second line through a contact hole in the insulating layer.





20. The display device of claim 19, wherein the conductive line further includes a plurality of connection lines connecting the first line and the second line, the plurality of connection lines being disposed between the plurality of demultiplexers.



2. The display device of claim 1, wherein the plurality of first driving voltage lines and the plurality of second driving voltage lines are electrically connected to a plurality of connection lines extending in the first direction.

3. The display device of claim 2, wherein the plurality of connection lines intersects with the plurality of first driving voltage lines and the plurality of second driving voltage lines to constitute a mesh shape.

5. A display device comprising: a display unit disposed over a substrate and including a first display area and a second display area, each of the first display area and the second display area including a plurality of pixel arrays and the second display area further including a founded corner portion, a first driving voltage supply line extending in a first direction in a non-display area on one side of the display unit; a plurality of first driving voltage lines which supplies a driving voltage to a plurality of pixels, the plurality of first driving voltage lines being arranged in the first display area in the first direction and extending in a second direction which intersects with the first direction, extending to an area between the first display area and the first driving voltage supply line, and being connected to the first driving voltage supply line; a plurality of second driving voltage lines which supplies a driving voltage to the plurality of pixels, the plurality of second driving voltage lines being arranged in the second display area in the first direction, and being disconnected from the first driving voltage supply line in an area between the second display area and the first driving voltage supply line; a switching unit including a plurality of 

6. The display device of claim 5, wherein the switching unit includes: a first switching unit which demuxes a data signal supplied to the first display area; and a second switching unit which demuxes a data signal supplied to the second display area, wherein a plurality of first demultiplexers included in the first switching unit is arranged at a first pitch, and a plurality of second demultiplexers included in the second switching unit is arranged at a second pitch less than the first pitch.

7. The display device of claim 6, wherein the first driving voltage supply line and the second driving voltage supply line are electrically connected to each other through plurality of connection lines 

8. The display device of claim 1, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise.

9. The display device of claim 1, wherein the display unit has one of a polygonal shape, a circular shape, and an elliptical shape.

10. The display device of claim 1, further comprising a substrate over which the display unit is disposed, the substrate including curved edges.

11. The display device of claim 1, wherein a length of the plurality of second driving voltage lines extending in the second direction is less than a length of the plurality of first driving voltage lines.



13. The display device of claim 12, wherein the corner portion has a rounded shape.

14. The display device of claim 12, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise.

15. The display device of claim 12, wherein the switching unit further includes: a first switching unit which demuxes a data signal supplied to the plurality of first pixels; and a second switching unit which demuxes a data signal supplied to the plurality of second pixels, wherein a plurality of demultiplexers included in the first switching unit is arranged at a first pitch, and a plurality of demultiplexers included in the second switching 

16. The display device of claim 12, wherein a driving voltage supplied to the plurality of driving voltage lines is supplied along a mesh path.

17. The display device of claim 12, further comprising a plurality of connection lines extending in the first direction, the plurality of connection lines being connected to the first driving voltage line and the second driving voltage line by contacting the first driving voltage line and the second driving voltage line.

18. The display device of claim 17, wherein an insulating layer is arranged between the plurality of connection lines and the first driving voltage line and the second driving voltage line, and the plurality of connection lines is electrically connected to the first driving voltage line and the second driving voltage line through a contact hole in the insulating layer.



20. The display device of claim 19, wherein the driving voltage supply line further includes a plurality of connection lines connecting the first driving voltage supply line and the second driving voltage supply line, the plurality of connection lines being disposed between the plurality of demultiplexers.

 Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claims 1-3 and 5-20 of the instant application read on claims 1-3 and 5-20 of U.S. Patent No. 10,997,919 B2. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,997,919 B2 with obvious wording variations. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0204895 A1, hereinafter referred as “Lin”).
  	Regarding claim 1, Lin discloses a display device comprising: 
 	a display unit disposed over a substrate (24) (Fig. 4, Abstract and ¶0045 discloses pixels formed from structures on display layers such as substrate 24) and including a first display area (central display area) and a second display area (rounded corner display area) (Figs. 3, 7-11 and ¶0051 discloses power signals such as positive power supply signal ELVDD and ground power supply signal ELVSS are supplied to the pixels 22 in the active area AA including the central display area and the rounded corner display area), each of the first display area (central display area) and second display area (rounded corner display area) including a plurality of pixel arrays (Figs. 3-4 and ¶0052 discloses each pixel 22 in the active area AA may include organic light-emitting diode 38 having an anode AN metal layer; and Fig. 7 and ¶0062-¶0063 discloses the anode metal layer AN of each pixel disposed in the central display area and each of the rounded corner display area) and the second display area (rounded corner display area) further including a rounded corner portion (Figs. 7-11 and ¶0063 discloses display 14 may have features such as rounded corners); 
 	a first line (102h) extending in a first direction in a non-display area on one side of the display unit (Figs. 8-11 and ¶0066 discloses positive power supply path 102h 
 	a plurality of first wires (104-1) which connect to a plurality of pixels (Fig. 11 and ¶0066 discloses vertical ELVDD distribution paths such as vertical lines 104-1; and Figs. 2, 3 and ¶0051 discloses route power signals such as positive power supply signal ELVDD to pixels 22), the plurality of first wires (104-1) being arranged in the first display area (central display area) in the first direction (Figs. 8-11 discloses multiple positive power supply voltage ELVDD lines 104-1 arranged along the horizontal direction) and extending in a second direction which intersects with the first direction (Fig. 11 and ¶0066 discloses vertical ELVDD distribution paths such as vertical lines 104-1), extending to an area between the first display area (central display area) and the first line (102h) (Figs. 8-11 and ¶0066 discloses positive power supply (ELVDD) path 102H may be shorted directly to some vertical ELVDD distribution paths such as vertical lines 104-1), and being connected to the first line (102h) (Figs. 8-11 and ¶0066 discloses positive power supply (ELVDD) path 102H may be shorted directly to some vertical ELVDD distribution paths such as vertical lines 104-1); and 
 	a plurality of second wires (104-2) which connect to the plurality of pixels (Figs. 8-11 and ¶0066 discloses other vertical ELVDD distribution paths such as vertical lines 104-2), the plurality of second wires (104-2) being arranged in the second display area (rounded corner display area) in the first direction (Figs. 8-11 and ¶0066 discloses other vertical ELVDD distribution paths such as vertical lines 104-2, that are arranged along the horizontal direction, are disconnected from path 102H at corners 98 due to the rounded shape of display 14 at corners 98), and being disconnected from the first line 
  	Regarding claim 2, Lin discloses the display device of claim 1, wherein the plurality of first wires (104-1) and the plurality of second wires (104-2) are electrically connected to a plurality of connection lines (90-5) extending in the first direction (Fig. 11 and ¶0066 discloses horizontal portion of the L-shaped path portions such as path 90-5 that are coupled between contacts on path 102H (see, e.g., contact 90-4) and contacts 90-6 that short metal layer 91 of L-shaped paths 90-5 to metal layer 89 of vertical lines 104). 
  	Regarding claim 3, Lin discloses the display device of claim 2, wherein the plurality of connection lines (90-5) intersects with the plurality of first wires (104-1) and the plurality of second wires (104-2) to constitute a mesh shape (Fig. 7, 11, ¶0063 and ¶0066 discloses in configurations in which a mesh-shaped ELVDD path is used in display 14, configurations in which metal strips such as paths 100H and 100V are used as part of an ELVDD path). 
  	Regarding claim 8, Lin discloses the display device of claim 1, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise (Figs. 7 and 11 illustrate a staircase progression of vertical ELVDD lines 104-2 and anode metal layer AN; Figs. 3-4 and ¶0052 discloses each pixel 22 in the active area AA may include organic light-emitting diode 38 having an anode metal 
  	Regarding claim 9, Lin discloses the display device of claim 1, wherein the display unit has one of a polygonal shape, a circular shape, and an elliptical shape (Figs. 7-11 and ¶0063 discloses display 14 may have features such as rounded corners; and ¶0043 discloses substrate 24 has a rectangular shape with four corners, the corners may, if desired, be rounded). 
  	Regarding claim 10, Lin discloses the display device of claim 1, further comprising a substrate (24) over which the display unit is disposed (Fig. 4, Abstract and ¶0045 discloses pixels formed from structures on display layers such as substrate 24), the substrate (24) including curved edges (Abstract discloses the display and substrate may have rounded corners). 
  	Regarding claim 11, Lin discloses the display device of claim 1, wherein a length of the plurality of second wires (104-2) extending in the second direction is less than a length of the plurality of first wires (104-1) (Fig. 11 illustrates the length of vertical lines 104-2 is less than the length of vertical lines 104-1). 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shin (US 2005/0117611 A1, hereinafter referred as “Shin”).
 	Regarding claim 12, Lin discloses a display device comprising: 
 	a display unit in which a first display area (central display area) and a second display area (rounded corner display area) including a corner portion at an edge of the first display area (central display area) are defined (Figs. 7-11 and ¶0063 discloses display 14 may have features such as rounded corners), the display unit including a plurality of first pixels and a plurality of second pixels (Figs. 3, 7-11 and ¶0051 discloses power signals such as positive power supply signal ELVDD and ground power supply signal ELVSS are supplied to the pixels 22 in the active area AA including the central display area and the rounded corner display area), the plurality of first pixels and the plurality of second pixels being respectively disposed in the first display area (central display area) and the second display area (rounded corner display area) (Figs. 3-4 and ¶0052 discloses each pixel 22 in the active area AA may include organic light-emitting diode 38 having an anode AN metal layer; and Fig. 7 and ¶0062-¶0063 discloses the anode metal layer AN of each pixel disposed in the central display area and each of the rounded corner display area), and being connected to a plurality of first lines (D) and a plurality of lines (ELVDD) extending in a second direction (Fig. 3 and ¶0048 discloses data lines D run vertically through display 14. Data lines D are associated with respective columns of pixels 22; and Fig. 3 and ¶0051 discloses routing vertical positive power supply signals ELVDD to pixels 22) and a plurality of second lines (G) extending in a first direction which intersects with the second direction (Fig. 3 and ¶0049 discloses 
 	a second driver (18) and a first driver (20) arranged in a non-display area (Fig. 3 and ¶0047 discloses gate driver circuitry 18 may include integrated circuits and/or thin-film transistor circuitry and may be located along the edges of display 14 (e.g., along the left and/or right edges of display 14 as shown in FIG. 3); and ¶0047 discloses display driver circuitry 20 for display 14 may be mounted on a printed circuit board that is coupled to tail portion 24T or may be mounted on tail portion 24T), the non-display area being outside of the display unit (Fig. 3 illustrates the inactive area IA and the tail portion 24T are disposed outside of the display active area AA); 
 	a conductive line (102h) arranged in the non-display area (Figs. 8-11 and ¶0066 discloses positive power supply path 102h running in the horizontal direction disposed outside the active area AA at the lower edge 96 of display 14) and connected to the plurality of lines (104) extending from the display unit (Figs. 8-11 and ¶0066 discloses positive power supply (ELVDD) path 102H may be shorted directly to some vertical ELVDD distribution paths such as vertical lines 104-1), 
 	wherein the plurality of lines (104) include a first line (104-1) connected to the plurality of first pixels (Figs. 3, 7-11 and ¶0051 discloses power signals such as positive power supply signal ELVDD are supplied to the pixels 22 in the active area AA including the central display area) and a second line (104-2) connected to the plurality of second pixels (Figs. 3, 7-11 and ¶0051 discloses power signals such as positive power supply signals ELVDD are supplied to the pixels 22 in the active area AA including the rounded 
 	Lin doesn’t explicitly disclose a switching unit including a plurality of demultiplexers which is arranged in the non-display area, demuxes a first signal output from the first driver and supplies the demuxed first signal to the plurality of first lines.
 	However, in a similar field of endeavor, Shin discloses a switching unit (400) including a plurality of demultiplexers which is arranged in the non-display area (Fig. 2 and ¶0055 discloses the display device includes an insulation substrate 1 divided into a display area 100 which is visible to a user of the display device as a screen, and an outer surrounding area; and Fig. 2 illustrates the demux unit disposed in the outer surrounding area), demuxes a first signal (X1 to Xn/N) output from the first driver (500) and supplies the demuxed first signal to the plurality of first lines (D1-Dn) (Fig. 2 and ¶0058 discloses when demultiplexer unit 400 performs 1:N demultiplexing, the number of signal lines X1 to Xn/N for transmitting the data signals to demultiplexer unit 400 from data driver 500 is n/N… and applied data signals to N data lines D1 to DN).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin for the purpose of processing 
  	Regarding claim 13, Lin discloses the display device of claim 12, wherein the corner portion has a rounded shape (Figs. 7-11 and ¶0063 discloses display 14 may have features such as rounded corners). 
  	Regarding claim 14, Lin discloses the display device of claim 12, wherein pixels of the plurality of pixels which are adjacent to an outer edge of the display unit are arranged stepwise (Figs. 7 and 11 illustrate a staircase progression of vertical ELVDD lines 104-2 and anode metal layer AN at the outer edge of display 14; Figs. 3-4 and ¶0052 discloses each pixel 22 in the active area AA may include organic light-emitting diode 38 having an anode metal layer AN; and Fig. 7 and ¶0062-¶0063 discloses the anode metal layer AN of each pixel disposed in the central display area and each of the rounded corner display area).
  	Regarding claim 16, Lin discloses the display device of claim 12, wherein a driving voltage supplied to the plurality of driving voltage lines is supplied along a mesh path (Fig. 7, 11, ¶0063 and ¶0066 discloses in configurations in which a mesh-shaped ELVDD path is used in display 14, configurations in which metal strips such as paths 100H and 100V are used as part of an ELVDD path). 
  	Regarding claim 17, Lin discloses the display device of claim 12, further comprising a plurality of connection lines (90-5) extending in the first direction (Fig. 11 and ¶0066 discloses horizontal portion of the L-shaped path portions such as path 90-5 that are coupled between contacts on path 102H (see, e.g., contact 90-4) and contacts 90-6 that short metal layer 91 of L-shaped paths 90-5 to metal layer 89 of vertical lines 
  	Regarding claim 18, Lin discloses the display device of claim 17, wherein an insulating layer (PLN1) is arranged between the plurality of connection lines (90-5) and the first line (104-1) and the second line (104-2) (Figs. 11-13 and ¶0067 discloses as shown in FIGS. 12 and 13, planarization layer material (e.g., planarization layer PLN1) may separate the metal layer 91 of segments 90-2 and segments 90-5 from metal lines in layer 89), and the plurality of connection lines is electrically connected to the first line (104-1) and the second line (104-2) through a contact hole in the insulating layer (PLN1) (Figs. 11-13 and ¶0066-¶0067 discloses reconnected to path 102H using L-shaped path portions such as path 90-5 that are coupled between contacts on path 102H (see, e.g., contact 90-4) and contacts 90-6 that short metal layer 91 of L-shaped paths 90-5 to metal layer 89 of vertical lines 104). 

8. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kang et al. (US 2005/0258771 A1, hereinafter referred as “Kang”).
	Regarding claim 4, Lin discloses the display device of claim 2, wherein the plurality of second wires (104-2) supplies the driving voltage to the plurality of pixels 
 	Lin doesn’t explicitly disclose wherein the plurality of first wires supplies the driving voltage to the plurality of pixels disposed in the first display area through the plurality of connection lines.
 	However, in a similar field of endeavor, Kang discloses wherein the plurality of first wires (310a) supplies the driving voltage to the plurality of pixels disposed in the first display area through the plurality of connection lines (310b) (¶0048 discloses the driving line 310a, which supplies driving power to each of the pixels in the display region 200, may be disposed across the display region 200, ¶0057 discloses at least a portion of the auxiliary driving line 310b is disposed in a mesh shape to supply driving power, and Fig. 4b and ¶0054 discloses at least one via hole can be formed in an insulating layer interposed between the driving line 310a and the auxiliary driving lines 310b and 310c for coupling them with each other).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin so that a driving line's width may be significantly reduced by including an auxiliary driving line or lines, thereby improving image quality by increasing the pixels' aperture ratio (¶0061).

Allowable Subject Matter
9. 	Claims 5-7, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692